Citation Nr: 1019422	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD), including as secondary to 
service-connected hydronephrosis.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to July 
1957.  

This appeal arises from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  On his notice of disagreement the 
Veteran limited the issues to those set out on the title 
page.  


FINDINGS OF FACT

1.  A December 1998 rating decision denied the Veteran's 
claim for service connection for a myocardial infarction, 
status post coronary artery bypass graft.  The Veteran did 
not appeal that decision.  

2.  The Veteran requested his claim for service connection 
for a myocardial infarction be reopened in August 2003.  

3.  The evidence submitted since December 1998 when 
considered with the evidence as a whole does not present a 
reasonable possibility of substantiating the Veteran's claim.  

4.  The Veteran has a bilateral hearing impairment by VA 
standards.  

5.  The Veteran served in the military police while on active 
duty which involved firing weapons.  

6.  The competent medical evidence of record does not link 
the Veteran's bilateral hearing loss to service.  




CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 C.F.R. 
§§ 3.104, 20.1103 (1998).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a CAD, including 
as secondary to service-connected hydronephrosis.  38 C.F.R. 
§ 3.156 (2009).  

3.  The criteria for service connection for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002);38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In August 2003, the Veteran requested his claim for service 
connection for a myocardial infarction be reopened.  The RO 
sent him a letter in August 2003.  The letter explained to 
the Veteran that new and material evidence was required to 
reopen the claim but did not inform him of the basis of the 
prior final denial of his claim.  The United States Court of 
Appeals for Veterans Claims (the Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006) held that VA must generally inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  

Later in the April 2006 statement of the case the RO 
explained his claim had previously been denied as there was 
no medical evidence linking his CAD to his service-connected 
hydronephrosis.  The Veteran clearly knows the medical 
evidence necessary to support reopening his claim is not of 
record.  His statements on his May 2006 VA Form 9 clearly 
indicate he is aware that a statement or medical opinion 
supporting his claims is needed to support his claim.  The 
defect in the earlier notice has been cured.  The Veteran has 
demonstrated actual knowledge of the evidence required to 
reopen his claim.  No benefit would accrue to the Veteran in 
remanding the claim for further notice.  

The Veteran filed his claim for service connection for 
hearing loss in November 2003.  A May 2004 letter to the 
Veteran from the RO explained what evidence was needed to 
support his claim, how the Veteran could help with his claim, 
how VA could assist him and the status of his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet.App. 384 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The RO obtained the Veteran's service treatment records, and 
VA records of treatment.  The Veteran requested a hearing but 
failed to appear.  He was afforded a VA examination of his 
hearing and a medical opinion was obtained.  

The Board noted the Veteran's request that VA ask his VA 
cardiologist to write down a statement.  The Veteran 
indicated his physician had refused to write a positive 
statement for him linking his cardiovascular disease to his 
service-connected hydronephrosis.  In the alternative he 
asked that a medical opinion be obtained.  The regulations 
clearly state the provisions of 38 C.F.R. § 3.159(c)(4), 
requiring VA to provide medical examinations and/or obtain a 
medical opinion, only apply when new and material evidence 
has been presented to reopen a finally adjudicated claim.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii)(2009).  As will be 
explained below, that has not occurred there, and therefore, 
there is no obligation to examine the Veteran or seek out an 
opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Claim to Reopen

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Factual Background and Analysis.  The Veteran filed a claim 
for service connection for myocardial infarction, status post 
coronary artery bypass graft in February 1998.  The RO denied 
the claim in a December 1998 rating decision.  The Veteran 
was notified his claim had been denied in December 1998.  He 
requested a hearing, but did not file a notice of 
disagreement with the December 1998 rating decision.  In July 
1999 he informed the RO he did not wish to appeal any issues 
at that time, but would submit new and material evidence at a 
later date.  The December 1998 rating decision is final.  
38 C.F.R. §§ 3.104, 20.1103 (1998).  

The Veteran requested his claim for service connection for a 
myocardial infarction be reopened in August 2003.  To 
determine if new and material evidence has been submitted the 
Board compared the evidence in the claims folder in December 
1998 with the records subsequently added to the claims 
folder.  

In December 1998, the evidence in the claims folder included 
the Veteran's service treatment records.  They did not 
include any evidence of a myocardial infarction in service or 
any evidence of coronary artery disease.  A VA examination 
report of December 1957 (conducted in connection with the 
claim concerning the Veteran's kidneys), indicated his 
cardiovascular system was normal.  June 1997 VA records of 
hospitalization revealed the Veteran had chest pains 
beginning in May 1997.  Coronary artery disease and 
hypertension were diagnosed, and a coronary artery bypass 
graft was performed.  A report of an October 1998 VA 
examination revealed that diabetes mellitus had been 
diagnosed in 1993, and the diagnoses included status post 
myocardial infarction with coronary artery bypass graft times 
two due to arteriosclerotic cardiovascular disease.  The VA 
examiner stated the Veteran's heart condition was due to his 
arteriosclerotic coronary artery disease and was not due to 
his service-connected urinary disorder.  

The evidence submitted since December 1998 includes VA 
records of ongoing treatment for cardiovascular disease at VA 
and a June 2004 statement from a physician indicating the 
Veteran's diabetes mellitus had caused cardiovascular and 
renal complications.  On his May 2006 VA Form 9 the Veteran 
wrote his VA physician, told him when your kidneys were not 
functioning properly it would cause your blood vessels to 
close and cause a heart attack.  

The VA records of treatment are merely cumulative and 
redundant.  They offer only evidence of continuing diagnoses 
and treatment for cardiovascular disease.  As such they are 
not material.  

The statement of the physician in June 2004 is new, but does 
not support or meaningfully address the Veteran's claim.  

The Veteran's statement that his VA doctor told him his 
kidney disorder caused his heart attack, is not competent 
evidence linking his CAD to his service-connected disability.  
In Robinette v. Brown, 8 Vet. App. 69 (1995) it was held that 
a layman's account of what a physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993).  Lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  

The evidence submitted since December 1998 when considered 
with the evidence as a whole does not present a reasonable 
possibility of substantiating the Veteran's claim.  


Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Factual Background and Analysis.  Service treatment records 
do not include any complaints of difficulty hearing, 
diagnosis of hearing loss or treatment for any disorder of 
the ears.  

The Veteran was examined by VA in December 1957 during the 
initial post service year and no disorder of the ears was 
noted.  

The earliest documented hearing problem is in May 1985 
records from the Memorial Medical Center of Jacksonville that 
reference a surgery on the Veteran's left ear in 1984, and 
that an implant had failed.  It was also noted the Veteran 
had poor hearing for a long time, although there was no 
suggestion this was related to military service.    

VA audiology records from December 1998 revealed the Veteran 
presented as "self referred" and gave a history of a left 
ear surgery and use of self purchased hearing aids for 14 
years.  A this time the examiner diagnosed a mild to moderate 
conductive hearing loss from 250 to 500 Hertz, and a mild 
mixed loss at 1000 Hertz and a moderate sensorineural hearing 
loss at 1500 Hertz and moderately severe sloping to profound 
primarily sensorineural hearing loss from 2000 to 8000 Hertz 
in the left ear; and a mild conductive hearing loss from 250 
to 500 Hertz with a moderate mixed loss at 1000 Hertz and 
severe to profound primarily sensorineural hearing loss from 
1500 to 8000 Hertz.  Neither the Veteran or the examiner 
suggested any connection with service.  

A January 1999 VA ear, nose and throat consult noted the 
Veteran had a vein graft tympanoplasty in the left ear in the 
past and had residual conductive hearing loss in the both 
ears superimposed on a sensorineural hearing loss in both 
ears.  The impression was he had adhesive otitis in both 
ears, and a conductive and sensorineural hearing loss in both 
ears.  

Notes from a VA audiology assessment in December 2002 reveal 
the Veteran could not tell the examiner when he first noted 
hearing loss, although he reported excessive military noise 
exposure, from artillery and engines.  

In December 2005 the Veteran was afforded a VA fee basis 
audiological evaluation.  At that time, severe to profound 
hearing loss was noted.  It also was recorded that the 
Veteran gave a history of first using hearing aids in 1958, 
and that he fired weapons in service.  

Another VA audiology examination was conducted January 5, 
2006.  At that time the Veteran reported military noise 
exposure to artillery and engines.  Audiology tests revealed 
bilateral profound mixed hearing loss.  This examiner 
concluded the Veteran's hearing loss was not caused by 
service, or was the result of service, but recommended a 
physician examine the Veteran.  This evaluation occurred 
January 31, 2006, at which time the Veteran reported he was 
in the military police and used firearms without hearing 
protection in service.  This examiner concluded the Veteran 
had otosclerosis, which was "not service connected."   

An addendum was added to the file in February 2006 by the 
audiologist who conducted the January 5, 2006 examination.  
He concluded that he and the VA physician reached the same 
conclusion that the Veteran's hearing loss was not related to 
military service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is medical evidence of hearing impairment by VA 
standards, as demonstrated by the recent evaluations.  The 
Veteran has offered his history of noise exposure in service, 
to which current disability could relate, although in this 
regard, the history the Veteran is reporting has not been 
consistent, and is at odds with earlier reports.  (He has 
alternately reported first obtaining hearing aids in 1958, 
and 1984, and in one place indicated he could not recall when 
he first noted hearing loss.  As mentioned above, no hearing 
loss was noted in service, and none when examined in December 
1957.)  In view of this, limited probative value attaches to 
the Veteran's reported history, but nevertheless, even 
assuming some military noise exposure, there is no medical or 
otherwise competent evidence of a nexus between the claimed 
exposure to noise in service and the current hearing loss.  
Both the VA physician and audiologist who examined the 
Veteran in 2006, concluded the Veteran's hearing loss was not 
related to his military service.  

Thus, the most probative, competent evidence fails to show 
the presence of hearing loss in service, within one year of 
the Veteran's separation from service, and fails to link any 
current hearing loss to service.  In view of this, a basis 
upon which to establish service connection for hearing loss 
has not been presented.  

In reaching this conclusion, the Board notes that VA records 
and the VA audiologist observed the Veteran had been treated 
for otosclerosis.  In Schoonover v. Derwinski, 3 Vet. App 166 
(1992) otosclerosis was defined as the "growth of spongy 
bone in the inner ear where it gradually obstructs the oval 
window or round window or both and causes progressively 
increasing deafness."  There is no evidence of otosclerosis 
in service or for many years after service separation in July 
1957.  

Only the statements of the Veteran link his current hearing 
loss to service.  He has not submitted any evidence that 
indicates he has any special training or education which 
would qualify him to provide a medical opinion linking his 
hearing loss to noise exposure in service.  

In the absence of evidence of hearing loss in service, a 
compensable hearing loss during the initial post service 
year, or competent medical evidence linking the current 
hearing loss to service, service connection for bilateral 
hearing loss is not warranted.  


ORDER

As new and material evidence has not been submitted the claim 
for service connection for coronary artery disease including 
as secondary to service-connected hydronephrosis, is denied.  

Service connection for bilateral hearing loss is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


